Citation Nr: 1714882	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1986 to May 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In a March 2016 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board remanded the issue of entitlement to service connection for residuals of trauma to the right eye.  However, the Board noted that the Veteran had also raised theories of entitlement regarding his left eye, and the Board directed for development to be conducted related to these theories.  Thus, the Board has expanded the Veteran's service connection claim to include all bilateral eye disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the issues listed above, the Board remanded the Veteran's service connection claim for a bilateral wrist disorder.  In a subsequent June 2016 rating decision, the RO granted service connection for a chronic right wrist sprain and a chronic left wrist sprain.  Therefore, that issue is no longer before the Board.  See Grantham v. Brown, 11 F.3d 1156, 1158 (Fed. Cir. 1997).
The Board notes that the July 2007 rating decision granted entitlement to service connection for right foot degenerative joint disease of the great toe; left foot degenerative joint disease of the great toe; medial and lateral epicondylitis of the left elbow, with history of dislocation requiring surgical intervention; and acne keloidalis nuchae.  In a December 2009 statement, the Veteran indicated that he wanted to appeal the initial assigned ratings for these disabilities.  The RO then addressed these increased rating claims in a January 2010 statement of the case; and the Veteran submitted a VA Form 9 for each issue in January 2010.  However, the Veteran was later notified in a May 2012 letter that that the January 2010 statement of the case had erroneously addressed these issues as his December 2009 statement was submitted more than a year after he was notified of the July 2007 rating decision.  His December 2009 statement was accepted as an increased rating claim for those issues, and the RO addressed each issue in an August 2012 rating decision.  Thus, this case is distinguishable from Percy v. Shinseki, 23 Vet. App. 37 (2009), as the Veteran was not allowed to proceed under the impression that the issues were still on appeal.  Consequently, only the issues listed on the title page are currently before the Board.

This appeal was processed using the Virtual VA paperless claims processing system and the VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for a bilateral eye disorder, to include as secondary to service-connected hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have bilateral hearing loss for VA purposes.



CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran participated in the Benefits Delivery at Discharge (BDD) Program, which was established to help those still on active duty to develop evidence for their VA disability compensation claims prior to separation or retirement from active duty.  As such, the Veteran was provided with correspondence prior to his separation in July 2007 in connection with his initial claim for benefits filed in December 2006.  

This pre-adjudication notice letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, and explained how disability ratings are determined.  The Board notes that this initial letter did not notify the Veteran of what part of the evidence he should provide, what part VA will attempt to obtain, or how effective dates are determined.  However, this notice was later provided in a September 2009 letter.  While the December 2009 notice was provided after the initial adjudication of the claim in July 2007, the Veteran's appeal was subsequently readjudicated in the May 2012 statement of the case, such that any timing error was cured.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (concluding that VA cured its failure to afford statutory notice to the claimant prior to the initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  Therefore, the duty to notify was satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with his claim in February 2007 and April 2016.

The March 2016 Board remand instructed the AOJ to provide the Veteran with a VA examination to evaluate any left and right ear hearing loss that was present.  The record shows that a responsive examination was conducted in April 2016.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, and reported relevant findings.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).    Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the December 2015 hearing, the VLJ outlined the issue on appeal, and the hearing focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board will first determine whether there is evidence of bilateral hearing loss during the current appeal period that satisfies the criteria of 38 C.F.R. § 3.385.  

In January 2007, a service treatment record reported the results of an audiological evaluation.  The record noted that the Veterans pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
15
LEFT
15
10
5
5
5

No speech audiometry results were documented.

As discussed above, the Veteran was also provided with VA examinations related to his claim in February 2007 and April 2016.  During the February 2007 VA examination, the audiological evaluation revealed that the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
10
LEFT
10
15
15
10
5

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 100 percent bilaterally.  The examiner stated that the Veteran's hearing was within normal limits.

At the time of the April 2016 VA examination, the results of the audiological evaluation were reported to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
5
LEFT
0
5
5
0
5

Speech audiometry based on the Maryland CNC word list revealed speech recognition ability of 98 percent bilaterally.  The examiner noted that the Veteran had normal hearing bilaterally.

The Board finds that the evidence of record does not demonstrate that the Veteran had bilateral hearing loss for VA disability compensation purposes during the current appeal period.  38 C.F.R. § 3.385.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, service connection for bilateral hearing loss is not warranted.  38 C.F.R. §§ 3.303. 

In reaching this conclusion, the Board has considered the Veteran's assertions that he has a current bilateral hearing loss disability.  The Veteran, as a lay person, is competent to report his observable symptoms, including diminished hearing.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  The Board also acknowledges that under certain circumstances, lay persons are competent to provide opinions on medical matters such as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, hearing loss (for VA purposes) is not the type of condition that is readily amenable to mere lay diagnosis as audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Moreover, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render audiological findings.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Thus, while the Veteran is competent to describe the symptoms he experiences, the Board does not find that he is competent to report his level of hearing loss as such a determination is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under these circumstances, the Board gives more weight to the audiological test results provided by trained medical professionals.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's service connection claim for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Regarding the Veteran's service connection claim for a bilateral eye disorder, the Board finds that a remand is required to obtain an adequate VA medical opinion in compliance with the March 2016 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its request for an additional VA examination and medical opinion, the Board instructed the examiner to identify all left eye disorders that had been present during the appeal period, and to provide an opinion on direct and secondary service connection. During a subsequent April 2016 VA examination, the examiner diagnosed bilateral pinguecula, but stated that his examination of the Veteran and review of the record did not show any evidence of residuals of eye trauma or an eye condition diagnosis resulting from ocular trauma in either eye.  Thus, the examiner did not provide an opinion on the Veteran's theories of service connection.  However, the Veteran's service connection claim for a bilateral eye disorder encompasses all eye disorders that are reasonably raised by the record.  See Clemons, 23 Vet. App. at 5-6.  Therefore, another medical opinion must be obtained that adequately addresses all of the bilateral eye diagnoses of record.

As indicated above, the Veteran contends that his eye disorders are secondary to his service-connected hypertension.  See December 2007 Notice of Disagreement.  Although the RO sent him notice letters in December 2006 and September 2009, the letters did not inform the Veteran of the evidence and information necessary to substantiate a claim on a secondary basis.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (determining that failure by the Board to enforce compliance with VA notice requirements of 38 U.S.C.A. § 5103(a) is a remandable error).  Thus, the Veteran should be provided with proper notice on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his service connection claim for a bilateral eye disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral eye disorder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

3.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bilateral disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should identify any eye disorder that has been present during the appeal period (since December 2006).  If bilateral pinguecula is not diagnosed, the examiner should address the prior diagnosis of record and explain why such a diagnosis is not warranted.

(a)  For each identified diagnosis other than a refractive error, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset during active service or is otherwise related to active service.

(b)  For each identified diagnosis other than a refractive error, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by the Veteran's service-connected hypertension.

(c)  For each identified diagnosis other than a refractive error, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was permanently aggravated by the Veteran's service-connected hypertension.

If aggravation is found, the examiner should specify the baseline level of severity of the disorder prior to aggravation, and the permanent, measurable increase in the disorder resulting from the aggravation.

(d)  If a refractive error is identified, the examiner should state whether there was a superimposed disease or injury that occurred during service and resulted in additional disability.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


